                   IN THE UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

IN RE:                                            )
                                                  )
         ROBERT C. BLOM,                          )      Case No. 21-04328
                                                  )      Chapter 13
                            Debtor.               )      Hon. Donald R. Cassling

                                   NOTICE OF FILING

       PLEASE TAKE NOTICE that on June 17, 2021, I caused to be electronically filed with
the Clerk of the United States Bankruptcy Court for the Northern District of Illinois, Eastern
Division, Asset Remediation, LLC’s Reply in Support of Motion for Relief From the
Automatic Stay, a copy of which is attached hereto and served upon you.


                                                  Asset Remediation, LLC

                                                  By: /s/ Julia Jensen Smolka
                                                      One of their attorneys




Julia Jensen Smolka, #6272466
DiMonte & Lizak, LLC
216 W. Higgins Road
Park Ridge, IL 60068
Phone: 847-698-9600
Fax: 847-698-9623
Email: jsmolka@dimontelaw.com




                                              1
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 17th day of June, 2021, she duly served (or
caused to be served) upon the persons on the attached service list, by ordinary First-Class Mail
unless such parties were electronically notified, together with a copy of Asset Remediation,
LLC’s Reply in Support of Motion for Relief From the Automatic Stay, and this Notice.


                                                           By: /s/ Julia Jensen Smolka


Via ECF

Patrick S. Layng
United States Trustee, Region 11
219 S. Dearborn Street #873
Chicago, IL 60604

M.O. Marshall
55 E. Monroe Street, Suite 3850
Chicago, Illinois 60603

David M. Siegel
David M. Siegel & Associates
790 Chaddick Drive
Wheeling, Illinois 60090




                                               2
